EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Claims and Remarks filed on May 6, 2022.
2.	Claims 1, 2, 5-10, 12, 14-16, 19, 21-24, 26, 28, and 29 are pending in the case; Claims 1, 15, and 29 are independent claims.


Allowable Subject Matter
3.	Claims 1, 2, 5-10, 12, 14-16, 19, 21-24, 26, 28, and 29 are allowed.
Applicant’s arguments, see Remarks filed on May 4, 2022, with respect to §§ 102 and 103 rejections of pending claims have been fully considered and are persuasive.  With respect to independent Claim 1 (and similarly, independent Claims 15 and 29), the prior art of record does not appear to teach or suggest the combination of steps/features recited in Claim 1, particularly with respect to “calculat[ing], for each given value of the values, (a) a first entries number being the number of first entries associated with the characteristic having the given value into the first stage, and (b) a second entries number being the number of second entries associated with the characteristic having the given value into the second stage; and identify[ing] one or more deviating values of the values, wherein a deviating value is a value of the values associated with a first ratio between the first entries number and the second entries number of the deviating value that deviates from a second ratio of the first entries number and the second entries number for the values other than the deviating value, as determined by a statistical test.”  
	The prior art of Ciabarra (US 2019/0260818 A1) is directed towards identifying issues related to digital interactions on websites.  Ciabarra teaches storing session information regarding multiple stages in a conversion funnel, and further teaches one or more suspect sessions sharing a suspect attribute where conversion rate is compared to a typical conversion rate for corresponding sessions.  Although Ciabarra discusses various attributes of a session, such as a form factor of a device, operating system, geolocation, etc., Ciabarra appears to teach that a set of attributes is received as an input that identifies suspected attributes, which in turn identifies suspected sessions.  As pointed out in the Remarks filed on May 4, 2022, Claim 1 requires considering all possible session attributes while Ciabarra appears to analyze only sessions that are associated with technical errors, thus, without the user input selecting or configuring suspected attributes, Ciabarra will not identify the suspected sessions.
	The prior art of Noivo et al. (US 2021/0142258 A1) is directed towards evaluating application errors in e-commerce applications.  Noivo teaches collecting session information for an e-commerce application via a collector script, where application interactions, along with HTML requests and results are captured.  However, Noivo does not appear to disclose or suggest “calculate, for each given value of the values, (a) a first entries number being the number of first entries associated with the characteristic having the given value into the first stage, and (b) a second entries number being the number of second entries associated with the characteristic having the given value into the second stage; and identify one or more deviating values of the values, wherein a deviating value is a value of the values associated with a first ratio between the first entries number and the second entries number of the deviating value that deviates from a second ratio of the first entries number and the second entries number for the values other than the deviating value, as determined by a statistical test” in the manner required by Claim 1. 
	The prior art of He et al. (US 11,275,649 B2) is directed towards facilitating detection of data errors using existing data.  He teaches obtaining a target data set having a plurality of values for which incompatible data is to be identified.  He uses a statistical analysis to determine if data is compatible with a training pattern.  However, He does not appear to disclose or suggest “calculate, for each given value of the values, (a) a first entries number being the number of first entries associated with the characteristic having the given value into the first stage, and (b) a second entries number being the number of second entries associated with the characteristic having the given value into the second stage; and identify one or more deviating values of the values, wherein a deviating value is a value of the values associated with a first ratio between the first entries number and the second entries number of the deviating value that deviates from a second ratio of the first entries number and the second entries number for the values other than the deviating value, as determined by a statistical test” as required by Claim 1.
	 
	Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179